STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

QUINCY AND LISA BROWN NO. 2022 CW 0578
VERSUS

ELRAY KOCKE SERVICE, INC.,

STATE FARM MUTUAL AUTOMOBILE

INSURANCE COMPANY, AND AUGUST 29, 2022
HERBERT HETTINGER

 

In Re: Quincy and Lisa Brown, applying for supervisory writs,
18th Judicial District Court, Parish of Iberville, No.
80110.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, Ju.

WRIT DENIED.

JMM

GH
McClendon, J., concurs. The criteria set forth in Herlitz
Construction Co., Ine. v. Hotel Investors of New Iberia, Inc.,

396 So.2d 878 (La. 1981) (per curiam) are not met.

COURT OF APPEAL, FIRST CIRCUIT

ASal

DEPUTY CLERK OF COURT
FOR THE COURT